FILED
                            NOT FOR PUBLICATION                               DEC 04 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDDIE D. WILSON,                                  No. 13-16787

               Plaintiff - Appellant,             D.C. No. 2:10-cv-00163-KJD-NJK

  v.
                                                  MEMORANDUM*
KRD TRUCKING WEST,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Eddie D. Wilson appeals pro se from the district court’s judgment following

a bench trial in his employment action alleging retaliation in violation of Title VII.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s conclusions of law and for clear error its findings of fact. U-Haul Int’l, Inc.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Lumbermens Mut. Cas. Co., 576 F.3d 1040, 1043 (9th Cir. 2009). We affirm.

      The district court did not clearly err in finding that KRD Trucking West

(“KRD”) had no knowledge of Wilson’s purported protected activity at the time

KRD failed to hire Wilson in 2006 and that KRD’s failure to hire Wilson was not

causally connected to Wilson’s purported protected activity. Accordingly, the

district court correctly entered judgment for KRD on Wilson’s retaliation claim.

See Westendorf v. W. Coast Contractors of Nev., Inc., 712 F.3d 417, 422 (9th Cir.

2013) (setting forth elements of a prima facie retaliation case under Title VII);

Raad v. Fairbanks N. Star Burough Sch. Dist., 323 F.3d 1185, 1197-98 (9th Cir.

2003) (decision makers’ knowledge of protected activity necessary for causation).

      The district court did not abuse its discretion in excluding the

unauthenticated exhibits offered by Wilson at trial. See Fed. R. Evid. 901(a)

(setting forth authentication requirement); U-Haul Int’l, Inc., 576 F.3d at 1043

(applying abuse of discretion review to evidentiary rulings).

      The district court did not abuse its discretion in instructing Wilson not to

testify during Wilson’s cross-examination of Ron Carlson, or in directing Wilson

to limit his questions to those not previously asked and answered. See Dorn v.

Burlington N. Santa Fe R.R. Co., 397 F.3d 1183, 1192-93 (9th Cir. 2005)

(reviewing for abuse of discretion decision to limit cross-examination).


                                           2                                    13-16787
      We do not review the denial of Wilson’s summary judgment motion on his

retaliation claim because Wilson received a full trial on the merits of that claim.

See Locricchio v. Legal Servs. Corp., 833 F.2d 1352, 1358-59 (9th Cir. 1987)

(“[T]he denial of a motion for summary judgment is not reviewable on an appeal

from a final judgment entered after a full trial on the merits.”).

      We do not consider issues raised for the first time on appeal, or matters not

specifically and distinctly raised and argued in the opening brief, see Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam), nor do we consider

issues raised in a brief but not supported by argument, see Pierce v. Multnomah

County, Or., 76 F.3d 1032, 1037 n.3 (9th Cir. 1996).

      Wilson’s motion to augment the record, filed on May 12, 2014, is denied.

See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir. 1988)

(“Papers not filed with the district court or admitted into evidence by that court are

not part of the clerk’s record and cannot be part of the record on appeal.”).

      AFFIRMED.




                                            3                                   13-16787